

116 HR 2046 IH: Energy Diplomacy Act of 2019
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2046IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Wright (for himself, Mr. McCaul, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 regarding energy diplomacy and security
			 within the Department of State, and for other purposes.
	
 1.Short titleThis Act may be cited as the Energy Diplomacy Act of 2019. 2.Energy diplomacy and security within the Department of State (a)In generalSubsection (c) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following new paragraph:
					
						(3)Energy resources
 (A)Authorization for Assistant SecretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.
 (B)PersonnelThe Secretary of State shall ensure that there are sufficient personnel dedicated to energy matters within the Department of State who shall be responsible for—
 (i)formulating and implementing international policies, in coordination with Secretary of Energy, as appropriate, aimed at protecting and advancing United States energy security interests by effectively managing United States bilateral and multilateral relations;
 (ii)ensuring that analyses of the national security implications of global energy and environmental developments are reflected in the decision making process within the Department of State;
 (iii)incorporating energy security priorities into the activities of the Department of State; (iv)coordinating energy activities within the Department of State and with relevant Federal agencies;
 (v)working internationally to— (I)support the development of energy resources and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security and economic development needs;
 (II)promote availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;
 (III)resolve international disputes regarding the exploration, development, production, or distribution of energy resources;
 (IV)support the economic and commercial interests of United States persons operating in the energy markets of foreign countries; and
 (V)support and coordinate international efforts to alleviate energy poverty; (vi)leading the United States commitment to the Extractive Industries Transparency Initiative;
 (vii)coordinating within the Department of State and with relevant Federal departments and agencies on developing and implementing international energy-related sanctions; and
 (viii)coordinating energy security and other relevant functions within the Department of State currently undertaken by—
 (I)the Bureau of Economic and Business Affairs of the Department of State; (II)the Bureau of Oceans and International Environmental and Scientific Affairs of the Department of State; and
 (III)other offices within the Department of State.. (b)Conforming amendmentSection 931 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17371) is amended—
 (1)by striking subsections (a) and (b); and (2)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively.
				